DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on 7/26/2021 has been entered.
 	Claims 5 and 15 have been cancelled.
	Claims 1-4 and 11-14 have been amended.
	Claims 20-23 have been withdrawn from consideration.

Response to Arguments
	The 112 rejection and the Duesterhoft reference have been withdrawn in view of applicant’s amendment.

Drawings
The drawings were received on 7/26/2021.  These drawings are approved.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Vuong on 8/14/2021.
The application has been amended as follows: 
Cancel claims 20-23.

Allowable Subject Matter
Claims 1-4, 6-14, and 16-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1 and 11, the art of record when considered alone or in combination neither anticipates nor renders obvious a dressing apparatus and method of fabricating thereof, comprising a primary RFID coupling a primary severed antenna with electromagnetically conductive element, the primary RFID device configured to sense changes in dampness in the effective area of the dressing member and to measure and transmit information, via the primary severed antenna, relating to the plurality of parameters comprising the pressure information and the moisture information in the effective area, in combination with all other features recited in the claims.
Regarding dependent claims 2-4 and 6-10 and 12-14 and 16-19, they are allowed due to their dependencies to respective independent claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMTU TRAN NGUYEN whose telephone number is (571)272-4799.  The examiner can normally be reached on 9am-5pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/CAMTU T NGUYEN/Examiner, Art Unit 3786